

EXHIBIT 10.1
EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is made effective November 9, 2020
(“Effective Date”), by and between Q2 Software, Inc., a Delaware corporation
(“Company”), and David Mehok (“Executive”).
The parties agree as follows:
1.Employment. Company agrees to continue to employ Executive, and Executive
agrees to accept such continuing employment on the terms and conditions set
forth herein.
2.Duties.
a.Position. Executive is employed as Company’s Chief Financial Officer and shall
have the duties and responsibilities assigned by Company’s President and Chief
Executive Officer. Executive shall perform faithfully and diligently all duties
assigned to Executive. Company reserves the right to modify Executive’s position
and duties at any time in its sole and absolute discretion.
b.Best Efforts/Full-time. During this Agreement, Executive will (A) expend
Executive’s best efforts on behalf of Company, and will abide by all policies
and decisions made by Company, as well as all applicable federal, state and
local laws, regulations or ordinances; (B) act in the best interest of Company
at all times; and (C) devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company.
3.Compensation.
a.Base Salary. As compensation for Executive’s performance of Executive’s duties
hereunder, Company shall pay to Executive an initial Base Salary of $30,000.00
per month (which equates to $360,000.00 over a full year), to be paid in
accordance with Company’s regular payroll cycle, less required deductions for
federal withholding tax, social security and all other employment taxes and
payroll deductions. In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the Base Salary
prorated to the date of termination.
b.Incentive Compensation. Executive may be eligible to receive an annual cash
incentive bonus of 50% of his annual salary at target, on such terms and subject
to such conditions as may be decided from time to time by the Company, less
required deductions for federal withholding tax, social security and all other
employment taxes and payroll deductions. Executive must be employed by the
Company at the time any annual cash incentive bonus is paid in order to be
eligible such bonus, subject to Section 7.1 hereof. The Company reserves the
right to vary or terminate any bonus scheme in place from time to time, on a
prospective basis. Company shall pay out the cash incentive bonus, if any,
within 60 days following the end of the year in which the bonus is earned.
c.Equity Compensation. Subject to the approval of Company’s Board of Directors
(the “Board”) or the Compensation Committee thereof, Executive shall receive
restricted stock units valued at $1,125,000.00 and market stock units valued at
$1,125,000.00, in each case with the underlying number of shares of Common Stock
determined using a 90-day average closing price prior to the date of grant,
consistent with the Company’s standard practice. The restricted stock units
shall vest annually over a four (4) year period on the anniversary of the grant
date, with the first vesting date occurring one year immediately following the
grant date. The market stock units will vest over a three (3) year period
    1

--------------------------------------------------------------------------------



subject to the Company’s performance against a benchmark index with 1/3 of the
units eligible for vesting annually, with potential overachievement in year
three. All equity awards described herein and the terms and conditions thereof
shall be subject to the approval of the Board or the Compensation Committee, the
terms and conditions of Company’s 2014 Equity Incentive Plan (the “Stock Plan”)
and the forms of award agreements approved by the Board thereunder, which
Executive shall be required to execute as a condition to receiving such awards.
d.Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to Executives of Company, subject to
the terms and conditions of Company’s benefit plan documents. Executive shall be
entitled to Paid Time Off benefits (“PTO”) subject to the terms and conditions
of the Company’s PTO policy.
4.At-Will Employment. Executive’s employment with Company is at-will and not for
any specified period and may be terminated at any time, with or without Cause
(as defined below) or advance notice, by either Executive or Company, although
subject to the provisions of Sections 5 through 7 below. No representative of
Company, other than the Company’s Board of Directors, has the authority to alter
the at-will employment relationship. Any change to the at-will employment
relationship must be by specific, written agreement signed by Executive and the
Company’s Board of Directors. Nothing in this Agreement is intended to or should
be construed to contradict, modify or alter this at-will relationship.
5.Termination. The termination provisions of this Agreement regarding the
parties' respective obligations in the event Executive's engagement is
terminated are intended to be exclusive and in lieu of any other rights to which
Executive may otherwise be entitled by law, in equity, or otherwise. This
Agreement, and Executive's engagement hereunder, may be terminated at any time
after the Effective Date, as follows:
a.Termination by Mutual Consent. This Agreement may be terminated at any time by
the written mutual consent of Company and Executive.
b.Termination by Company For Cause. This Agreement may be terminated by Company
at any time for Cause. For purposes of this Agreement, “Cause” is defined as:
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations or
otherwise relating to the business of Company; (b) Executive’s material breach
of this Agreement or Company’s Employee Innovations and Proprietary Rights
Assignment Agreement (the “PRIA”); (c) Executive’s conviction or entry of a plea
of nolo contendere for fraud, misappropriation or embezzlement, or any felony or
crime of moral turpitude; (d) Executive’s willful neglect of duties as
determined in the sole and exclusive discretion of the Company; (e) Executive is
cited by the Company’s Chief Executive Officer, in writing, at least two (2)
times during any 12-month period for unsatisfactory performance; (f) Executive’s
failure to perform the essential functions of Executive’s position, with or
without reasonable accommodation, due to a mental or physical disability; or
(g) Executive’s death.
c.Termination by Company Without Cause. This Agreement may be terminated by
Company, without Cause, with or without notice, by the delivery to Executive of
written notice of termination.
d.Resignation by Executive. Executive shall have the right to terminate his or
her employment hereunder by providing the Company with a notice of termination
at least thirty (30) days prior to such termination.
    2

--------------------------------------------------------------------------------



6.Payments Upon Termination. Upon termination of employment for any reason,
Executive shall receive payment of his or her then unpaid Base Salary, pro-rated
to the date of termination, as well as any other accrued, but unpaid benefits
(collectively the “Accrued Compensation”). Accrued Compensation will be paid in
a lump sum on the date required under applicable law. Except as expressly stated
in this Agreement, all other employment related obligations of Company to
Executive shall be automatically terminated and completely extinguished with the
termination of Executive’s employment.
7.Severance.
a.Severance Payment. In the event Company terminates Executive’s employment
without Cause, Company shall provide Executive with a “Severance Payment,”
equivalent to twelve (12) months of Executive’s then Base Salary. Such Severance
Payment shall be payable in equal installments over a twelve (12) month period,
with the first installment payment made on the first payday occurring 30 days
after the termination date and the remaining installments made on the following
Company paydays. The Company’s obligation to pay and Executive’s right to
receive the Severance Payment shall cease in the event of Executive’s breach of
any of his or her obligations under this Agreement or the PRIA. The Company’s
obligation to provide Executive with the Severance Payment is conditioned
precedent upon Executive’s execution of a full general release in a form
acceptable to the Company and such release has become effective in accordance
with its terms prior to the 30th day following the termination date. For the
sake of clarity, Executive shall not be eligible to receive severance in
connection with any other form of termination, other than a termination without
Cause.


b.Application of Section 409A.
(i)Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A (the “Section 409A Regulations”) of the Internal Revenue Code of
1986, as amended (the “Code”), and which is payable upon termination of
employment, shall be paid unless and until Executive has incurred a “separation
from service” within the meaning of the Section 409A Regulations. Furthermore,
to the extent that Executive is a “specified Executive” within the meaning of
the Section 409A Regulations as of the date of Executive’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of Executive’s separation from service shall be paid to Executive
before the date (the “Delayed Payment Date”) which is the first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
(ii)The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.
    3

--------------------------------------------------------------------------------



(iii)Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to the Company’s applicable policies, but in no event later than the end
of the year after the year in which such expense was incurred; and (3) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
(iv)For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.
8.Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.
9.No Conflict of Interest. During Executive’s employment with Company and at all
times Executive is receiving Severance Payments pursuant to this Agreement,
Executive must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with Company. Such work shall include, but is not limited
to, directly or indirectly competing with Company in any way, or acting as an
officer, director, Executive, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during Executive’s employment with Company, as may be
determined by the Company in its sole discretion. If Company believes such a
conflict exists during the term of this Agreement, Company may ask Executive to
choose to discontinue the other work or resign employment with Company. In
addition, Executive agrees not to refer any client or potential client of
Company to competitors of Company, without obtaining Company’s prior written
consent, during Executive’s employment and any period of time Executive is
receiving Severance Payments pursuant to this Agreement.
10.Confidentiality and Proprietary Rights. Executive agrees to continue to abide
by the PRIA and any nondisclosure or other policies or obligations of Executive
to Company or other affiliated entities, each which PRIA and other policies and
obligations is incorporated herein by reference.
11.Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 9-10 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.
12.No Violation of Rights of Third Parties. During Executive’s employment with
Company, Executive will not (a) breach any agreement to keep in confidence any
confidential or proprietary information, knowledge or data acquired by Executive
prior to Executive’s employment with Company or (b) disclose to Company, or use
or induce Company to use, any confidential or proprietary information or
material belonging to any previous employer or any other third party. Executive
is not currently a party, and will not become a party, to any other agreement
that is in conflict, or will prevent Executive from complying, with this
Agreement.
    4

--------------------------------------------------------------------------------



13.General Provisions.
a.Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.
b.Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
c.Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
d.Interpretation; Construction. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
e.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the United States and the State of Texas. Each party consents
to the jurisdiction and venue of the state or federal courts in Travis County,
Texas, if applicable, in any action, suit, or proceeding arising out of or
relating to this Agreement.
f.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy, facsimile, or e-mail
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing
g.Third Party Beneficiary. The parties agree that Q2 Holdings, Inc. (“Q2H”)
shall be a third party beneficiary to this Agreement, but Q2H shall have no
duties or obligations under this Agreement..
h.Survival. Sections 9 (“No Conflict of Interest”), 10 (“Confidentiality and
Proprietary Rights”), 11 (“Injunctive Relief”), 12 (“No Violation of Rights of
Third Parties”), 13 (“General Provisions”) and 14 (“Entire Agreement”) of this
Agreement shall survive Executive’s employment by Company.
    5

--------------------------------------------------------------------------------



14.Entire Agreement. This Agreement and the PRIA constitute the entire among the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, including the offer letter between Company and Executive dated November 2,
2020. This agreement may be amended or modified only with the written consent of
Executive and Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever and any such oral waiver, amendment
or modification will be null and void.
[Signature page follows.]
    6


--------------------------------------------------------------------------------



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


Dated:11/3/2020        /s/ David Mehok    
        David Mehok






        Q2 Software, Inc.




Dated: 11/3/2020        By: /s/ Kim Rutledge    


        Name: Kim Rutledge    


        Title: Executive Vice President, People    











